Case 2:20-cv-02624-TC-ADM Document 12 Filed 12/11/20 Page 1 of 2




                      In the United States District Court
                           for the District of Kansas

                           Case No. 2:20-cv-02624-TC

                        Eugene Scalia, Secretary of Labor,
                           U.S. Department of Labor,

                                          v.

                             Daniel L. Whitney, et al.

                                     ORDER

         Plaintiff, Eugene Scalia, Secretary of the United States Department
     of Labor, filed a civil action against individuals and entities that operate
     multiple employer welfare arrangements, at least some of which are
     alleged to be subject to the Employee Retirement Income Security Act
     of 1974, 29 U.S.C. § 1001 et seq. Doc. 1. The Secretary thereafter filed
     two motions seeking extraordinary relief: a Motion For Leave to File
     Under Seal Complaint, Motion for an Ex Parte Temporary Restraining
     Order and Preliminary Injunction, Doc. 4; and a Motion For an Ex
     Parte Temporary Restraining Order and a Preliminary Injunction,
     Docs. 7 and 8. An ex parte hearing occurred on December 11, 2020, to
     explore the nature of the Secretary’s request, evaluate the voluminous
     written record, and to hear arguments of counsel. For the following
     reasons, the motions are denied.

          With respect to his request for an ex parte temporary restraining
     order, the Secretary fails to satisfy the justifiably weighty standard
     erected by Federal Rule of Civil Procedure 65(b). See generally MS Bank
     S.A. Banco de Cambio v. CBW Bank, No. 20-4049, 2020 WL 5653264
     (D. Kan. Sept. 23, 2020) (discussing the standard for a temporary re-
     straining order). For one thing, the Secretary fails to justify proceeding
     without defendants’ counsel (who are known to the Secretary’s coun-
     sel), as the arguments and evidence do not satisfy the “immediate and
     irreparable injury” standard of subsection (b)(1)(A). The Secretary, or
     his investigators, have been investigating defendants’ behavior for
     more than two years, Doc. 8-3, ¶ 3, and counsel agreed during the
     hearing that no discernable change in behavior has occurred. Relatedly,
     the Secretary’s delay in seeking this extraordinary relief undermines a
     claim that the injury described in his pleadings is either irreparable, as
Case 2:20-cv-02624-TC-ADM Document 12 Filed 12/11/20 Page 2 of 2




     that term is used in subsection (b)(2), or so likely to occur without entry
     of the sweeping relief being sought. It is difficult to tell at this stage of
     the proceedings whether the Secretary will ultimately be able to suc-
     ceed on his claims, but defendants should be given an opportunity to
     be heard before that determination is made. As a result, the Secretary’s
     request for an ex parte temporary restraining order is denied.

         Resolution of that request necessarily resolves the request to pro-
     ceed under seal. Counsel for the Secretary acknowledged at the hearing
     that the need to proceed under seal depended on and would be over
     once any order of temporary relief was served on defendants. Because
     the Secretary has not demonstrated an entitlement to the temporary
     restraining order, there is no need for proceeding under seal on this
     showing at this time. As a result, that motion is denied as moot.

         The two motions before the Court—Doc. 4 and 7—are denied
     without prejudice.

         IT IS SO ORDERED.



         Date: December 11, 2020               _s/ Toby Crouse
                                               Toby Crouse
                                               United States District Judge




                                          2
